UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

TROY MCRAE,

                                     Petitioner,                      18-CV-6489-FPG

v.
                                                                      DECISION AND ORDER
JEFFERSON SESSIONS, et al.,

                                     Respondents.


       Petitioner Troy McRae brought this petition for a writ of habeas corpus pursuant to 28

U.S.C. §§ 1651 & 2241, challenging his continued detention at the Buffalo Federal Detention

Facility. ECF No. 1. Respondents have notified the Court that on November 26, 2018, Petitioner

was removed from the United States. See ECF No. 21. Respondents now move to dismiss the

petition, arguing that Petitioner’s removal renders the case moot. Id. Because the Court agrees,

Respondents’ motion is GRANTED.

       “[A] case is moot when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome.” Cuong Le v. Sessions, No. 17-cv-1339, 2018 WL 5620290,

at *2 (W.D.N.Y. Oct. 29, 2018). To the extent a habeas petition challenges only the alien’s

continued detention, the petition becomes moot once the petitioner is removed. See, e.g., Torres

v. Sessions, No. 17-CV-1344, 2018 WL 5621475, at *2 (W.D.N.Y. Oct. 29, 2018) (collecting

cases); Garcia v. Holder, No. 12 Civ. 3792, 2013 WL 6508832, at *2 (S.D.N.Y. Dec. 11, 2013)

(same). This is because the relief sought in the “habeas proceeding—namely, release from

continued detention in administrative custody—has been granted.” Arthur v. DHS/ICE, 713 F.

Supp. 2d 179, 182 (W.D.N.Y. 2010).




                                                   1
        Accordingly, Petitioner’s challenge to his continued detention has become moot in light of

his removal from the United States, and his petition is dismissed. 1 See id. As a result, Petitioner’s

letter request to transfer his case to the Second Circuit is denied. See ECF No. 19-1 at 1.

                                             CONCLUSION

        For the foregoing reasons, Respondents’ motion to dismiss (ECF No. 21) is GRANTED,

and the petition is DISMISSED. Petitioner’s letter request to transfer the petition to the Second

Circuit (ECF No. 19-1) is DENIED. The Clerk of Court is directed to enter judgment and close

this case.

        IT IS SO ORDERED.

Dated: December 20, 2018
       Rochester, New York


                                                  ______________________________________
                                                  HON. FRANK P. GERACI, JR.
                                                  Chief Judge
                                                  United States District Court




1
 To the extent that the petition could be read to encompass a broader challenge to Respondents’ authority
to remove Petitioner, the Court lacks jurisdiction to entertain such challenges, as noted in the order denying
Petitioner’s motion for a stay of removal. See ECF No. 17 at 3-4. By virtue of his removal from the United
States, Petitioner has obtained the narrow relief that the Court has jurisdiction to grant—release from
detention—and his case is therefore moot.
                                                      2
